  Case 8:21-cv-02011-CEH-SPF Document 1 Filed 08/20/21 Page 1 of 2 PageID 1




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

  DETRICK CLARKE,                                §
                                                 §
             Plaintiff,                          §
                                                 §
             v.                                  §      CASE NO. _________________
                                                 §
  HUNTER WARFIELD, INC.,                         §
                                                 §
             Defendant.                          §
                                                 §

     DEFENDANT HUNTER WARFIELD, INC.’S NOTICE OF REMOVAL
        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Hunter Warfield,
Inc. (“HWI”) hereby removes the subject action from the County Court of the
Thirteenth Judicial Circuit in and for Hillsborough County, Florida, to the United
States District Court for the Middle District of Florida, on the following grounds:
        1.        Plaintiff Detrick Clarke instituted an action in the County Court of the
Thirteenth Judicial Circuit in and for Hillsborough County, Florida, on July 9, 2021.
A copy of the Complaint is attached hereto as Exhibit A.
        2.        HWI was served on July 21, 2021. Therefore, removal is timely.
        3.        Plaintiff’s Complaint alleges a violation of the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
        4.        This Court has original jurisdiction over the subject action pursuant to 28
U.S.C. §1331, since there is a federal question. This suit falls within the FDCPA which
thus supplies the federal question.
        5.        Pursuant to 28 U.S.C. §1441, et seq., this cause may be removed from
the County Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
Florida, to the United States District Court for the Middle District of Florida.
        6.        Notice of this removal will promptly be filed with the County Court of


Defendant’s Notice of Removal                                                       Page 1 of 2
FC Removal
  Case 8:21-cv-02011-CEH-SPF Document 1 Filed 08/20/21 Page 2 of 2 PageID 2




the Thirteenth Judicial Circuit in and for Hillsborough County, Florida and be served
on all adverse parties.
        7.      Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders
and other papers filed in this action and obtained by Defendant are attached hereto
and marked as composite Exhibit A and incorporated herein by reference
        8. A jury demand was made in state court.
        WHEREFORE, Defendant Hunter Warfield, Inc., by counsel, removes the
subject action from the County Court of the Thirteenth Judicial Circuit in and for
Hillsborough County, Florida to the United States District Court for the Middle
District of Florida.


Dated: August 20, 2021.                         Respectfully submitted,

                                                /s/ Dale T. Golden
                                                Dale T. Golden, Esq.
                                                FBN: 0094080
                                                /s/ Charles J. McHale
                                                Charles J. McHale, Esq.
                                                FBN: 0026555
                                                GOLDEN SCAZ GAGAIN, PLLC
                                                1135 Marbella Plaza Drive
                                                Tampa, Florida 33619
                                                Phone: (813) 251-5500
                                                Direct: (813) 251-3632
                                                Fax: (813) 251-3675
                                                dgolden@gsgfirm.com
                                                cmchale@gsgfirm.com




Defendant’s Notice of Removal                                                  Page 2 of 2
FC Removal
